
It is an honor for me to speak once again from this rostrum on behalf of the Revolutionary Government of the Armed Forces of Peru, as well as in fulfillment of the mandate of the ministerial meeting of the non-aligned countries, held in Lima at the end of August of this year.
44.	I wish to express, Mr. President, my country's deep satisfaction upon your election to guide our proceedings during the thirtieth session of the General Assembly. Luxembourg and Peru maintain cordial relations and I am confident that the eminent Prime Minister and Minister for Foreign Affairs will, with dignity and skill, guide our deliberations on the issues of transcendental importance which this Assembly has before it.
45.	I wish also to express my most sincere appreciation to the Foreign Minister of Algeria, Mr. Bouteflika, whose diligent performance as President of the last session has raised the historic cause of the third world to a stature of renewed international vigor and influence.
46.	I wish also to thank the Secretary-General for his visit to my country at the beginning of this year. On that occasion, he displayed for us a sample of the efforts which he devotes to the many international problems absorbing the attention of our Organization. I believe it appropriate on this occasion to wish him success m the delicate tasks before him in his office, a success we all hope for in the cause of the strengthening of peace and security.
47.	A few weeks ago, I had the singular honor of being the spokesman for the Foreign Ministers of non- aligned countries in presenting to the seventh special session of the General Assembly the results of the Conference of Ministers for Foreign Affairs of Non- Aligned Countries held at Lima from 25 to 30 August 1975. On that occasion, I analyzed the economic aspects contained in the Lima Program of Mutual Assistance and Solidarity A/10217 and Corr 1 annex]. Essentially, I pointed out how the results reached at Lima constitute a clearly-defined strategy directed towards strengthening the autonomy of the development processes, as well as areas for concrete action in mutual co-operation and solidarity, in face of the collapse of the unjust international economic order, thus transforming the non-aligned and developing countries as a whole into a dynamic element of greatest coherence in the structuring of the new order.
48. In the political field, the Lima Program spells out as it does in the economic field, systems for consultation and solidarity for a common protection
against pressures, overt or covert, against our territorial integrity, sovereignty and independence, as well as the machinery for mutual co-ordination designed to strengthen our negotiating capacity in international bodies. We defend today, as we always shall, the right of peoples to their political and economic independence, and to formulate their social and economic Programs in accordance with their own values. We defend, and shall give practical effect to, the right to convert the equality formally recognized in the Charter into specific rights with political content and weight. It is not through a wish for obstinacy or confrontation, but through the exercise of the weight of our voice and our vote that the discussions in this body will be marked, for in it we have a legitimate place and the full right to defend the interests of the peoples of the third world.
49.	The Lima Conference reviewed the international situation and considered its most salient aspects in the light of the lofty aims of our movement. This review enabled us to confirm that non-alignment has become one of the truly significant factors in the international scene, and that it appears as an effective historical option for peoples aspiring to independence, equality, full development and peace. Furthermore, in the present circumstances, marked by a hardening of imperialist policies and a serious economic crisis, concerted policy and the action of countries rejecting the power politics of the Powers is imperative for the vast majority of peoples which seek only the peaceful promotion of their just aspirations and rights.
50.	The non-aligned movement is basically an inter-national anti-imperialist and anti-colonialist position, committed to action directed towards overcoming situations of conflict, and especially an international order based on keeping the majority of mankind at a subsistence level. Our struggle is not related to the present situation; rather, it challenges a whole system the historical validity of which is decreasing day by day as the forces of liberation advance.
51.	I will not review the Lima agreements in detail. I shall simply underline the fact that our movement is determined to promote actively the implementation of those agreements, for they all conform with the letter and the spirit of the Charter of our Organization. Therefore, to those who would see in non-alignment a new bloc, we could answer that the things we are fighting are in fact power politics, hegemonic policies, the indefinite postponement of the aspirations of peoples which have contributed and still contribute to the well-being of others, the continuance of sources of tension, and the continuance of imperialist, colonialist and racist policies. These are the obstacles preventing men from living together as human beings and striving together to achieve everything that befits their higher nature.
52.	Peru has reaffirmed its unshakable commitment to the enlightened objectives of non-alignment. In this context I shall now turn to those matters which, as Foreign Minister of my country, I wish to put before this session of the Assembly.
53.	The results of the seventh special session take their place within the context of the multidimensional long-term efforts to which the third world countries are deeply committed. The results of the special session are not totally satisfactory to us. There still exists a wide gap between our just demands and the resolutions adopted in this hall some days ago. Therefore we must state that the third world will not abandon its just demands. The Declaration and the Program of Action on the Establishment of a New International Economic Order adopted at the sixth special session [resolutions 3201 (S-VI) and 3202 (S-VI)], the principles and action Program agreed by the non-aligned countries at Algiers and Lima, and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] maintain for us their full validity and importance. Those documents are an integral part of the process which is questioning the very basis of the present unjust economic system, rejecting the paternalistic approach which seems to consider aid as a substitute for a just distribution of world wealth, and proposing as an alternative for the development of the third world, principles and measures aimed at radically altering international economic relations.
54.	The thirtieth anniversary of the United Nations, which we are now observing, takes place at a moment in which the vitality and creative richness of our Organization is being tested. Far removed from the solemn attitude that usually accompanies institutional decay, the opposing forces of today provide the vigour and energy necessary to face the challenges facing the United Nations in a world undergoing a far-reaching structural crisis.
55.	The United Nations, which arose out of the Second World War, was obliged for many years to concern itself with security and with the ideological struggles of the great Powers; those were the circumstances in which the Organization was functioning. Those were the years of automatic majorities and the abuse of the veto. In those years the United Nations was nothing more than the most appropriate diplomatic instrument for gauging the desire for confrontation of those striving for global supremacy,
56.	It was only in the middle of the 1950s, when new States were admitted, that the United Nations began to assume a responsibility consistent with future trends, and successfully dealt with the first serious anti-colonial crisis of Suez in 1956. From then on, and throughout the 1960s, the United Nations devoted itself with varying degrees of emphasis to the decolonization of Africa and Asia. This process was accelerated and complemented in the ever more systematic concern with the under-development of the newly independent peoples. Thus the United Nations began to detect the causes of under-development in the very situation of dependence in which the metropolitan Powers had maintained the peoples of Asia, Africa and Latin America.
57.	The political decolonization sponsored and promoted by the United Nations is increasingly linked with the notion that a situation of dependence inhibits development.
58.	Thus the United Nations is initiating a process of democratization in international economic relations, first through the United Nations Conference on Trade and Development, and more recently through the sixth and seventh special sessions of the General Assembly, on raw materials, development and cooperation, which set forth the overriding significance of the concern of the United Nations with institutional problems, as it marks its thirtieth anniversary.
59.	In this brief historical summary there is one constant theme: the gradual emergence of the developing world and the appearance of questions crucial to their internal and international interests, that is to say, the overriding and consistent pressure for the United Nations to confront, and not avoid, the problems facing the international community in the difficult relationship between countries which were until recently subjected, and the Powers which had exercised a dominating role which they still wish to perpetuate.
60.	The prelude to and the apparent cause of the increase in tension between the developed world and the peoples of Asia, Africa and Latin America is the global economic crisis which has already produced a pattern of multiple isolation. As the economies of certain industrial Powers contract, they seem to become increasingly short-sighted, and the precarious political and economic order of developing countries has been weakened with the collusion of transnational corporations, through the reactionary activity of oligarchical minorities and the promotion of militarism, aimed at weakening progressive Governments. This new anti-historical offensive on the part of economic neo-colonialism and regressive forces only heralds the final liquidation of those very systems of dependence.
61.	Thus we have seen, since the beginning of the year and since the last session of the General Assembly, the triumph of the peoples of Viet Nam, Kampuchea and Laos. The year 1975 therefore constitutes an historic landmark on the road to the general liberation for which the peoples of Latin America, Asia and Africa are striving.
62.	The last quarter of the century will witness the establishment of a process of economic and political liberation, a proliferation of victories in the anti- colonial struggle, which will embrace the full breadth of the Southern Hemisphere. Truly authentic regimes will be set up which are consonant with the real character of the peoples concerned, and which will lay aside those models which recent history has already proved inoperative in the modern world.
63.	It is therefore particularly heartening for the Government and people of my country, wedded as they are to the common revolutionary process, to share the same vision of the international situation as that held by more than 80 non-aligned countries.
64.	In another sphere, the Final Act of the Conference on Security and Co-operation in Europe signed at Helsinki confirms in traditional terms the consolidation of the process of detente between the great Powers, providing the old European continent with the peace and tranquility it has been denied for so long. It is significant that values such as non-intervention, guaranteed frontiers and free cultural exchange are reflected in this Agreement, which establishes the means for growing political understanding between East and West. Doubtless this will be followed by new steps in arms control and, it is to be hoped, will lead towards the as yet unattainable goal of general disarmament. However, the process of detente is progressing without embracing the third world. Our peoples are absorbing the major impact of the economic crisis since the industrial Powers are transferring the inflationary spiral to us; and, while in the world centers the areas of peace and security are being consolidated, the tensions generated by the interests of the superPowers are moving out into the less well-defined and more vulnerable zones in the developing countries.
65.	We have witnessed the continuation of a critical situation in the Middle East, in which the agreement between Egypt and Israel is a new element. The key to a future prompt solution obviously resides in the criteria recognized by this Organization for years in Security Council resolutions 242 (1967) and 338
(1973)	.	Those resolutions call for the total withdrawal of occupying forces from Arab territories to the 1967 borders and the legitimate recognition of the sovereign rights of the people of Palestine. These points are particularly urgent. Any mediation discounting these principles will only achieve precarious results. Therefore we will support any solution satisfying the interests of the parties directly concerned.
66.	We view with concern the crisis in a non-aligned country Cyprus, whose integrity and sovereignty must be preserved. General Assembly resolution 3212 (XXIX) and Security Council resolutions 365
(1974)	and 367 (1975) are instruments which govern the negotiations carried out by both communities under the auspices of the Secretary-General. My Government hopes that these negotiations will be successful. In this connexion my country is highly appreciative of the confidence placed in the Peruvian Ambassador, Mr. Javier Perez de Cuellar, who has been appointed the Secretary-General's Special Representative in Cyprus.
67.	In reiterating its full support to the struggle for freedom and against racism in Angola and all southern Africa, my Government warmly welcomes those peoples which have just achieved their independence in Cape Verde, Sao Tome and Principe, and Mozambique and welcomes them to this Organization. We also express our satisfaction that Papua New Guinea and the Comoro Islands have achieved independence.
68.	Peru deplores the resurgence of colonialist and racist practices in southern Africa. We have noted with concern that early independence for Angola may be thwarted and we expect concerted action in this Organization to facilitate self-determination of the Zimbabwean and Namibian peoples. We hope that the practice of apartheid in those Territories and in all of South Africa will soon be abolished.
69.	My Government points out this resurgence of colonialism with real concern, for in our own continent situations threatening independence also persist. We thus support with deep conviction the anti-colonial and nationalist causes of the people of Latin America and reaffirm our unconditional backing of our sister nation of Panama with regard to the enclave existing in its territory, while condemning the vestiges of colonialism in many parts of the continent. This support is not, nor has it ever been, a mere additional expression of views. The reform of the international system itself proposed by my country three years ago includes a direct challenge to colonialist attitudes, as well as systematic support for the currents of liberation in our country. The most tangible and influential aspects of this anti-colonial policy have been and continue to be the strengthening of sovereignty, the consolidation of practical machinery of control and the promotion of solidarity among our countries with regard to natural resources, which have traditionally been the object of colonial exploitation by transnational corporations and are now the source of Latin American hope for a new order once economic independence has been achieved. This is the perspective for the struggle and conviction that inspires our continent and it entails efforts for united action and will indicate new areas of co-operation among sister States.
70.	Despite the existence of a positive evolution in trends towards liberation, only today are we able to understand that, beyond the inefficient and rational administration of social factors, there exists a greater and more serious historical constant of systematic exploitation: women. The concern and civil backwardness which this exploitation implies has led to a growing awareness and resulted in the World Conference of the International Women's Year held this year at Mexico City. The principles and plan of action adopted there to promote true equality of women and their integration in the process of development cannot be isolated from the general evolution of contemporary political currents.
71.	On the contrary, those principles and goals, both politically and ethically, may generate trends towards liberation capable of breaking the standstill in the world situation. If the principles of equality and integration formally adopted by the women's Conference are truly implemented, mankind would be able to recover a new understanding of values which have been tenaciously repressed through violence and poverty. The quality of life that new generations will ask for will depend to a large extent upon the creativity, information and standards of behavior which doubtless involve liberated women, either individually or as a future factor of history.
72.	After the appearance of anti-hegemonic policies in various regimes of South-East Asia, and shortly after the victory of liberation movements in IndoChina, vast oceanic areas have become involved in movements and competition of a military nature. The reorganization of military bases as a consequence of changes in the strategic interests of the superPowers, undermines the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)] and also threatens the imminent creation of a zone of peace and co-operation in the South Pacific, as was agreed at the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held in the capital of my country from 25 to 30 August 1975.
73.	The establishment of zones of peace has been until now the only option left to the third world in seeking to protect itself from the soaring nuclear escalation and the consequent military imbalance which continues to prevail without any possible or feasible means of control.
74.	Last May there was an opportunity to evaluate the first five years of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]. This was a treaty which, since its opening for signature, had been hailed as an undeniable symbol of the march of mankind toward that other great United Nations cause: disarmament.
75.	However, the collective renunciation of nuclear weapons made by the developing countries, and the simultaneous guarantee of a maintenance of a monopoly of atomic weapons on the part of the great Powers, was based on a clear and expressed counter-commitment, that is to say the implementation of a process of general disarmament which would guarantee security for all. The facts are not encouraging. Not only has there not been a single effective step toward general disarmament, and even less toward nuclear disarmament, but rather the growth of arsenals and the increasing sophistication of instruments of mass destruction have been accompanied with close co-ordination between the super-Powers by an audacious disarmament rhetoric which attempts to convince world opinion that control measures reached thus far have been substantive and not simply psychological.
76.	They would have us believe that measures as vague as the prohibition of biological and meteorological weapons, as well as the peaceful uses of the sea-bed and outer space, compensate For the continuation of nuclear weapons testing and the undeniable vertical proliferation of nuclear armaments. In the face of this fact, the moral obligation of non-nuclear countries deriving from the non-proliferation Treaty is seriously at stake.
77.	It is in view of the sinister disarmament situation described above that developing countries are seeking a way to break the state-mate of the nuclear status quo.
78.	Peru's presence in the Conference of the Committee on Disarmament is a recent event, and it demonstrates our deep and genuine desire to divert the resources devoted to the tools of war to the pressing requirements required to develop peoples; at the same time we must not forsake a complex evaluation of this question. We must seek new opportunities to obtain the implementation of the principles of general and complete disarmament, long ago expressed in this body. We therefore hope that it will be possible to convene a world disarmament conference soon and with universal participation, and that it will be able to work effectively, transforming the present loosely- knit semi-rhetorical exercise into a political negotiation, capable of committing all parties to a cause in which there can be no losers. In order to reach that desired goal of true negotiation, my Government, together with the non-aligned countries, would look favorably upon the early convening of a special session of the General Assembly on disarmament.
79.	This request of ours stems from the realistic conviction that the struggle against the arms race in Latin America does exist. Implementing an initiative of the Government of Peru on the limitation of the acquisition of weapons among States members of the Andean Group is a reality. It has left the stage of pure concepts and principles and is now moving towards a more difficult but more fruitful stage, in which problems and implementation are being spell out. With the meetings already held in Lima and in Santiago and those scheduled for the future, it will be possible to move away from the momentary influence of an artificial climate of warmongering and tension, in which these interests combine with profit-
seeking transnational corporations connected with the media and the weapons industry.
80.	Just as the results of the recent special session on development must lead to the establishment of a new and more just international economic order so will the disarmament meeting which we advocate contribute to the democratization of international political relations. Both trends would converge in the achievement of collective security at the world level, solidly based upon an equitable economic redistribution and mutual political tolerance, as required by the next phase of international construction.
81.	It is clear that, just as security is the essence of the concern of developed Powers and the key to their deepest political process, in the third world the priority goal of Governments is solidarity and reciprocal co-operation in order to guarantee economic independence. Importance has naturally been attached to the Helsinki Conference as it responds to the central interest of the developed world while, at the same time, the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held at Lima, is a clear demonstration of the historic trend towards unity and a common economic strategy shared by countries of the third world. These two Conferences, these two trends, would seem to diverge because the areas in which they coincide are still minimal and therefore the possibility for rapprochement between these two areas, which still define their own interests with their backs to one another, is also minimal.
82.	Until the circumstances or the institutions can be directed to seek, preferably, areas of convergence, these two trends may evolve, dangerously, in opposite directions. Future negotiations, therefore, must be focused upon the most pressing problems with regard to unity and the global perspective, that is to say, they must encompass development as well as disarmament, because world security and historical evolution of mankind is involved in both dimensions.
83.	Therefore, drawing from the spirit of the Helsinki and Lima Conferences we must strive to solve problems relating to security and to development so that they may be dealt with in two great world conferences, one on disarmament and one, which we propose, and we invite the Assembly to consider, would be devoted to the just restructuring of the economic and social order of relations among States.
84.	We firmly believe that we shall thus be taking fundamental steps to establish a new world coexistence on the basis of the link between three great problems affecting mankind: peace, security and development. The relationship between security and development is most obvious, since the greater expenditure on weapons, in the name of apparent security, the more the world becomes insecure. Fewer resources are devoted to the development of mankind and the satisfaction of the needs of peoples, and thus situations of poverty, oppression and injustice, generating insecurity for all, are maintained and even aggravated.
85.	The progress made at the last session of the Third United Nations Conference on the Law of the Sea, at Geneva earlier this year, has led to increased recognition of the sovereign rights of coastal States within zones of national jurisdiction not exceeding 200 miles with the exception of continental shelves extending beyond that distance, and without prejudice to the interests of all States in international communications. At the same time, the foundations have been laid for the establishment of an international authority charged with the administration of the area of the seabed beyond the limits of national jurisdiction, as the common heritage of mankind.
86.	My country, together with others of the region, has sustained in a firm and worthy manner for over a quarter of a century the thesis that the defence of sovereignty and jurisdiction over the sea, its soil and subsoil up to 200 miles is a substantive element of the new legal order and the recognition of a cause which is inexorably linked to the security, welfare and development of peoples.
87.	Nevertheless, we can see on the part of some Powers an effort to weaken the nature of national jurisdiction and the areas over which it would extend and at the same time to favor the unrestricted exploitation of the international area, in order to allow those selfsame Powers to maintain their economic, political and military hegemony.
88.	However, due to the action of the third world countries, a new international law of the sea is being formulated which will regulate the use and exploitation of the seas and contribute to the promotion of development and security of peoples as inseparable requirements and conditions for justice and peace among nations.
89.	It is not untimely now to point out how deeply our people shares this Organization's mission of peace. Peru has until very recently contributed troops to the United Nations Emergency Force in the Middle East, and has always lent its support to all United Nations efforts. May I take this occasion to pay a heartfelt tribute to those soldiers from my country who unselfishly spilled their blood upon the hot sands of the Sinai desert in the cause of maintaining peace in that region. My country today confirms its boundless commitment to the principles of the Charter, adopted at San Francisco, which are still at the heart of this already mature institution. In this perspective, it is fitting to consider the reforms of the organs of the United Nations which are appropriate to this new phase, including voting reforms, in order to ensure an effective democratization of political decision-making at the international level, particularly in the Security Council and with regard to the anachronistic institution of the veto.
90.	What we seek and to this the vast majority of countries which comprise the non-aligned movement are devoted is that the discussions which are central to mankind, in order to define the parameters of its immediate future, should genuinely take place in this body; that a scheme for total disarmament be negotiated at last; that practical stages and areas of agreement will be reached so that the integrated development of the third world can complement and vitalize the new international economic order; that the establishment of standards of behavior for transnational corporations be speed up; and that problems which impede the final liberation of women and the related problems of the future quality of life should be moved from the desks of academia and brought here before the United Nations.
91.	Within this context, the agreements reached at the meetings of the ministers of the non-aligned countries acquire special significance because they are designed to ensure that the legitimate aspirations and postulates of the third world reach world public opinion without being distorted. It is therefore imperative to reorganize the present mass media channels, which are the heritage of an antiquated colonial system, so that they will not be an obstacle to the free and truthful flow of information among the developing countries, and thus ensure that understanding and cooperation among the peoples of the world will not suffer.
92.	The concerns which I have summarized on the international situation indicate, as I am sure is apparent, a certain optimism which would seem difficult to reconcile with the overburdened agenda of this session.
93.	Our vision is optimistic because it is born of the intimate experience of a vast complex of problems at the national level. The Revolutionary Government of Peru is preparing to deepen and consolidate, in this great second phase, under the guidance of its President, General Francisco Morales Bermudez, the initial achievements of the early years of the Peruvian revolution.
94.	Peru is a country in which Government and people are united in an endless struggle against the structural situation of under-development. It is a country in revolution which has raised the banners of social justice and independent, self-sustained development. Our revolution, with the renewed urgency of its ideological postulates, is inscribed within a Latin American, third world and non-aligned context, which defines the meaning and direction of our foreign policy.
95.	I would reiterate what I confirmed two weeks ago in this very Hall: the Peruvian revolution of today is the same as that which began to make history in my country on 3 October 1968. It is the same because it holds the same titles to revolutionary legitimacy: a yearning for liberty and justice and for the structural changes which will bring about a new Peruvian society predicated on the principle of social democracy based on full participation, the bases of which are a political system of participation for the Peruvian people, a pluralistic economic system with a priority sector of social property; and a social system founded on moral conduct and values which underscore justice, liberty, solidarity, creativity and respect for the dignity of the human being.
96.	Just as the change in Peru's internal structure has been deep-rooted in order that its people may share in the process and benefits of change, the future international order must be structured in such a way that the interests of the third world can be promoted through its effective presence and participation in the decisions and implementation measures which will make it endure.
